           Case 18-42218   Doc 9   Filed 10/17/18   Entered 10/17/18 10:46:48   Desc Main Document
                                                                                                      EOD
                                                                                                     Page 1 of 1


                                                                                                      10/17/2018
                           UNITED STATES BANKRUPTCY COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

IN RE:
Benjamin Brant Brumlow                                         Case No. 18-42218 btr
2613 Mollimar Dr.                                              Chapter: 13
Plano, TX 75075
SSN: XXX-XX-4500
Debtor


                                         ORDER DISMISSING CASE

        On October 1, 2018, Benjamin Brant Brumlow, the Debtor in the above-referenced case, filed
a voluntary petition for bankruptcy relief under Title 11 of the United States Code. Among the critical
duties imposed upon a debtor in bankruptcy is the duty to file certain documents with the petition or
within 14 days of its filing as enumerated in Federal Rule of Bankruptcy Procedure 1007(c) and 11
U.S.C §521.

       In this case, the Debtor did not file all of the required documents with the petition.
Accordingly, the Court issued a Notice Of Missing Documents And Notice That Case May Be
Dismissed If Documents Are Not Filed, which instructed that the case would be dismissed if the
Debtor failed to timely file all of the required documents.

       The Court's sua sponte review of the file in this case reveals that the Debtor failed to file the
required documents by the deadline imposed by Federal Rule of Bankruptcy Procedure 1007(c) and
11 U.S.C §521. The failure of the Debtor to adhere to the requirements of the Bankruptcy Code and
the Federal and Local Rules of Bankruptcy Procedure prevents the prompt administration of this case
and constitutes an unreasonable delay by the Debtor that is prejudicial to creditors. Accordingly,

       IT IS THEREFORE ORDERED that the above-referenced case is DISMISSED.


                                                                        Signed on 10/17/2018

                                                                                                                   SD
                                                           HONORABLE BRENDA
                                                           HONORABLE  BRENDA T.
                                                                             T. RHOADES,
                                                                                RHOADES,
                                                           UNITED STATES
                                                           UNITED STATES BANKRUPTCY
                                                                         BANKRUPTCY JUDGE
                                                                                     JUDGE
